Citation Nr: 1307042	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  10-44 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an initial compensable disability rating for service-connected migraine headaches. 

3.  Entitlement to an initial compensable disability rating for service-connected irritable bowel syndrome (IBS).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and A.A.

ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from November 2005 to March 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2011, the Veteran and his significant other, A.A., testified before the undersigned Veterans Law Judge via video-conference.  A transcript of the hearing is associated with the claims file.  At such time, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal, including service connection for bilateral hearing loss and entitlement to higher initial ratings for service-connected migraine headaches and IBS.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran has asserted that service connection is warranted for bilateral hearing loss because he was exposed to significant noise during service.  At the July 2011 hearing, the Veteran testified that his military occupational specialty (MOS) was a mechanic and tow truck driver, which required that he work around noisy vehicles and on the flight line.  He also testified that he was without hearing protection for almost one year.  

The Veteran was afforded a VA audio examination in July 2009, at which time audiometric testing revealed normal hearing in both ears.  Indeed, while the VA examiner noted that there was mild low frequency sensorineural hearing loss between the 250 and 500 Hertz frequencies, the transcribed report of the audiogram reflects that the auditory thresholds in each frequency tested did not reach the level of severity to be considered a disability under the law summarized above.  See 38 C.F.R. § 3.385.  

There is no other medical evidence of record which shows that the Veteran's impaired hearing is of the severity to be considered a disability under VA law.  Therefore, the Veteran's claim was denied because there is no evidence of a current bilateral hearing loss disability.  See October 2009 Rating Decision.  

At the July 2009 hearing, the Veteran and A.A. testified that his hearing has gotten worse over the past two years since the last examination, such that it is difficult hearing with background noise or in crowds.  A.A. also testified that she has had to start repeating herself and that the television has gotten louder over the past two years.  

Given the evidence showing mild hearing loss bilaterally at the July 2009 VA examination and the evidence suggesting that the Veteran's hearing acuity has decreased since the July 2009 VA examination, the Board finds that the Veteran should be afforded a new VA examination to determine if his impaired hearing now meets the level of severity to be considered a disability under VA law.  Accordingly, the Board concludes that the Veteran's claim of service connection for hearing loss must be remanded in order to afford the Veteran a new VA examination.  

Initial Rating Claims

The Veteran is seeking initial compensable ratings for his service-connected migraine headaches and IBS disabilities.  

Review of the record reveals the Veteran was afforded a VA general medical examination in July 2009 which evaluated his migraine headaches and IBS disabilities.  However, at the July 2011 hearing, the Veteran testified that his migraines and IBS disabilities have gotten worse since the July 2009 examination.  

The Veteran specifically testified that his headaches occur almost daily and are sometimes prostrating, while A.A. testified that, during his migraines, the Veteran is unable to watch television and she is unable to talk to him.  The Veteran also testified that he has missed work and classes because of his headache disability.  With respect to his IBS, the Veteran testified that his symptoms, including alternating diarrhea and constipation and abdominal stress, are worse than they were when he was examined in July 2009.  He also testified that his IBS has caused him to miss school and work.  

Based on the foregoing, the Board concludes that the initial rating claims on appeal should be remanded in order to afford the Veteran new VA examinations to evaluate the current nature and severity of his service-connected migraine headaches and IBS disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In addition to the foregoing, the Board notes that the Veteran testified that, since 2009, he has been receiving regular treatment from the VA facilities in Michigan, including at the VA Medical Centers (VAMC) in Detroit, Battle Creek, and Ann Arbor and the outpatient clinic in Lansing.  Therefore, on remand, the Veteran's outstanding VA treatment records dated from March 2009 to the present from such facilities should be obtained for consideration in his appeal. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records dated from March 2009 to the present, including records from the VA Medical Centers in Detroit, Battle Creek, and Ann Arbor, Michigan, as well as the outpatient clinic in Lansing, Michigan.  All efforts to obtain this evidence, including any negative responses, must be fully documented in the claims file.  

2. After obtaining any outstanding treatment records, schedule the Veteran for a VA examination to determine if the Veteran has a current bilateral hearing loss disability that is related to his military service.  The claims file must be made available to the examiner for review in conjunction with the examination and the examination report should reflect that such review was conducted.  All indicated studies and tests should be conducted, including an audiogram and speech recognition studies.  

a. A diagnosis of any current hearing impairment should be rendered.  See 38 C.F.R. § 3.385.  

b. After reviewing all lay and medical evidence of record, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that any current hearing impairment is the result of his military service, to include the reported noise exposure therein.  

In answering the foregoing, the examiner should consider the Veteran's military occupational specialty as a mechanic and tow truck driver during service and his competent report of being exposed to significant noise exposure during service.  

The examiner should also consider the service treatment records which show that (1) the Veteran complained of bilateral ear pain in November 2006 and (2) complained of hearing loss in August 2008, and was shown to have sensorineural bilateral hearing loss (while not considered a disability under VA law) at that time.  

The examiner should also note that, even if disabling hearing loss is not demonstrated at separation from service, service connection may be established for a current hearing disability if the evidence shows that the current disability is causally related to service.  

c. The VA examiner is also requested to offer an opinion as to whether it is at least as likely as not that the Veteran manifested hearing loss during his first post-service year.  

An opinion must be provided as to each question listed above and each opinion must be supported by a complete rationale.  

3. After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination(s) to evaluate the current nature and severity of his service-connected migraine headaches and irritable bowel syndrome disabilities.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner(s) for review prior to the examination, and the examination report(s) should reflect that review of the record was accomplished.  

The examiner(s) is requested to identify the nature and severity of all symptoms associated with the Veteran's service-connected migraine headaches and irritable bowel syndrome disabilities.   

With respect to the migraine headaches, the examiner should indicate the frequency and severity of migraine attacks.

Regarding the irritable bowel syndrome, the examiner should indicate the frequency and severity of symptoms, to include disturbances of bowel function, abdominal distress, diarrhea, and constipation. 

The examiner must comment on the impact the Veteran's service-connected migraine headaches and irritable bowel syndrome disabilities have on his employability, to include whether such renders his unemployable.

All opinions expressed must be accompanied by supporting rationale.  

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

